Order entered November      /,e2/, 2012



                                              In The
                                     Court of Zfppeato
                           jfiftb /Bititrict of Mexao at 3Dattati
                                       No. 05-12-00151-CR
                                       No. 05-12-00152-CR

                            JAMES RANDOLPH BELL, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                         On Appeal from the Criminal District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F11-70232-H, F11-70233-H

                                             ORDER
       The Court ORDERS the trial court to conduct a hearing to determine why appellant's

brief has not been filed. In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute the appeals, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeals.   See

TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant's presence at the hearing, the

trial court shall conduct the hearing in appellant's absence. See Meza v. State, 742 S.W.2d 708

(Tex. App.—Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court is

ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new counsel.
         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this
order.

         The appeals are ABATED to allow the trial court to comply with the above order. The

appeals shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                    DAVID L. BRIDGES
                                                    JUSTICE